Citation Nr: 1025204	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 
2005, for a compensable evaluation for status post fracture of 
the mandible with temporomandibular joint dysfunction.

2.  Entitlement to an increased evaluation for service-connected 
status post fracture of the mandible with temporomandibular joint 
dysfunction, currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 
1977.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The issue of entitlement to an increased evaluation for service-
connected status post fracture of the mandible with 
temporomandibular joint dysfunction, currently evaluated as 30 
percent disabling, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
status post fracture of the mandible increased in severity within 
one year prior to the date that the veteran filed his claim for 
an increased evaluation, received on September 8, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 2005, 
for a compensable evaluation for status post fracture of the 
mandible with temporomandibular joint dysfunction have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's earlier effective date claim, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Prior to initial adjudication, a 
letter dated in May 2007 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  Throughout the adjudication of this appeal, the 
Veteran has repeatedly stated that his service treatment records 
were destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  However, the evidence of record 
does not show that any of the Veteran's service treatment records 
are missing.  Two envelopes containing service treatment records 
spanning the entire duration of the Veteran's service are 
currently associated with the claims file.  Furthermore, the 
Board takes judicial notice that the fire at the NPRC occurred on 
July 12, 1973, approximately six months before the Veteran 
entered active military service.  As such, it is impossible for 
any of the Veteran's service treatment records to have been 
destroyed in that fire.

VA examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.   U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2009).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o) (2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in the Veteran's claims 
folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Service connection for status post fracture of the mandible was 
granted by a May 1994 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.150, Diagnostic Code 
9999-9904, effective November 17, 1993.  The Veteran did not file 
a notice of disagreement with this rating decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  The Veteran filed an informal claim for an increased 
evaluation for a service-connected status post fracture of the 
mandible on September 8, 2005.  There is no evidence of record 
that indicates that the Veteran submitted any kind of 
communication or evidence between May 1994 and September 8, 2005.  
While the Veteran claims that he wrote letters throughout the 
1980s and 1990s, there is no evidence that any such letters were 
ever received by VA.  Indeed, there is only a single document in 
the entire claims file which was received from the Veteran 
between January 26, 1977, the date of his separation from 
military service, and September 8, 2005, the date of his informal 
claim for an increased evaluation.  This document is a November 
1993 formal claim for compensation, and this claim directly 
resulted in the grant of service connection for status post 
fracture of the mandible in May 1994.  As such, there are no 
communications from the Veteran which qualify as a formal or 
informal claim for benefits prior to September 8, 2005.

In addition, once a formal claim for compensation has been 
allowed, the report of a VA examination will be accepted as an 
informal claim for increased benefits when such record relates to 
examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such record.  38 C.F.R. § 3.157(b).  In this 
case, there are VA medical records dated prior to September 8, 
2005 associated with the claims file.  However, these records, 
dated from November 1999 to November 2002, do not relate to the 
Veteran's service-connected status post fracture of the mandible.  
Thus, they do not meet the criteria for an informal claim under 
the provisions of 38 C.F.R. § 3.157.  As such, there is no 
evidence of record that the Veteran filed a formal or informal 
claim for benefits between the last final rating decision in May 
1994 and the September 8, 2005 informal claim.  Accordingly, an 
effective date prior to September 8, 2005 is permissible only 
under the exception in 38 C.F.R. § 3.400(o)(2).

To obtain an earlier effective date under the exception, the 
evidence must demonstrate a factually ascertainable increase in 
the Veteran's service-connected status post fracture of the 
mandible with temporomandibular joint dysfunction to a 
compensable evaluation, beginning sometime in the period from 
September 9, 2004 to September 8, 2005.  In this regard, the 
Board notes that there is no medical evidence of record of any 
kind dated during this time period.  The most recent medical 
evidence of record dated prior to September 8, 2005 was dated on 
November 5, 2002.  Not only is this medical evidence dated more 
than one year prior to the receipt of the Veteran's claim for an 
increased evaluation, it does not relate to the Veteran's 
service-connected status post fracture of the mandible.  As such, 
the medical evidence of record does not show that the Veteran's 
service-connected status post fracture of the mandible increased 
in severity within one year prior to the date that the Veteran 
filed his claim for an increased evaluation.  Accordingly, an 
effective date earlier than September 8, 2005 for a compensable 
evaluation for a service-connected status post fracture of the 
mandible cannot be granted under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 8, 2005, for a 
compensable evaluation for status post fracture of the mandible 
with temporomandibular joint dysfunction, is denied.


REMAND

The Veteran seeks an increased evaluation for status post 
fracture of the mandible with temporomandibular joint 
dysfunction.  VA is required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  This duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his status post fracture of the mandible in May 
2007, over three years ago.  In a November 2009 hearing before 
the Board, the Veteran reported that his disability had increased 
in severity since that time.  In addition, an August 2006 VA 
dental and oral examination report stated that the Veteran's 
symptoms continued to increase in severity and "subsequent 
reviews are indicated to assess continued developments."  The 
subsequent May 2007 VA dental and oral examination report stated 
that the examiner was unsure whether the Veteran's symptoms 
continued to increase in severity, or had stabilized.  The Board 
therefore concludes that an additional VA examination is needed 
to provide a current picture of the service-connected disability 
at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2009).

In addition, the evidence of record shows that the Veteran's 
service-connected status post fracture of the mandible may have 
caused other disabilities.  A December 2005 VA dental and oral 
examination report gave an assessment of gastric irritations 
which were "probably caused" by the Veteran's impaired chewing 
ability.  The May 2007 VA dental and oral examination report 
stated that the Veteran's service-connected status post fracture 
of the mandible impacted his ability to chew and speak.  Finally, 
in the November 2009 hearing before the Board, the Veteran 
reported that he experienced sleep apnea secondary to his 
service-connected status post fracture of the mandible.  As such, 
a medical examination is in order to determine whether any of 
these other symptoms and/or disabilities are related to the 
Veteran's service-connected status post fracture of the mandible.  
38 C.F.R. §§ 3.159, 3.326 (2009); see Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the current 
severity of all symptoms associated with 
his service-connected status post 
fracture of the mandible with 
temporomandibular joint dysfunction.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with this action.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make these determinations 
must be conducted.  Following a review of 
the service and post-service medical 
records, the examiner must describe, in 
detail, all current symptoms or disorders 
that the Veteran experiences as a 
resulted of his service-connected status 
post fracture of the mandible with 
temporomandibular joint dysfunction.  The 
examiner must also specifically state 
whether any digestive disorder, speech 
disorder, and sleep apnea found to exist 
was caused or aggravated by the Veteran's 
service-connected status post fracture of 
the mandible with temporomandibular joint 
dysfunction.  All opinions provided must 
include an explanation of the basis for 
the opinion.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


